DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of encoding points of a point cloud.  Independent claims 1, 11, and 23 identify the uniquely distinct feature “obtaining a first encoded depth image by encoding a first depth image in a bitstream, said first depth image comprising at least first depth values of orthogonally projected points of the point cloud onto a projection plane; determining and encoding, in the bitstream, a depth coding mode per image region of a second depth image, the second depth image comprising second depth values of the orthogonally projected points of the point cloud onto the projection plane, said depth coding mode indicating if the second depth values in an image region of the second depth images are also encoded in the bitstream or if the second depth values in the image region of the second depth image are to be interpolated from the first depth values of the first encoded depth image when decoding the point cloud; and responsive to a determination that at least one depth coding mode indicates that the second depth values in an image region of the second depth image are encoded in the bitstream, encoding for the image region, said second depth values in the bitstream."
Independent claims 8, 18, and 24 identify the uniquely distinct feature “obtaining a decoded first depth image by decoding a bitstream, said decoded first depth image comprising first depth values of orthogonally projected points of the point cloud onto a projection plane; obtaining from the bitstream, a depth coding mode associated with an image region of a second depth image representing second depth values of the orthogonally projected points of the point cloud onto the projection plane, the depth coding mode indicating whether the second depth values are encoded in the bitstream or not; and if the depth coding mode indicates that the second depth values are encoded in the bitstream, decoding said second depth values from the bitstream; otherwise, determining the second depth values by interpolating said second depth values from first depth values in the decoded first depth image." 
The closest prior arts, Mammou et al. (US 2019/0087979 A1) and Lee et al. (US 2011/0170602 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486